DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-8:
Step 1
Claims 1-8 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) converting a first cryptographic token to a second cryptographic token, wherein the first cryptographic token is destroyed, and the second cryptographic token is created, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
receiving … a cryptographic coinage transaction … the cryptographic coinage transaction specifying a cryptographic token associated with a network of cryptographic tokens to be converted into a different cryptographic token associated with a different network of cryptographic tokens
executing … a destruction operation in response to the cryptographic coinage transaction … the destruction operation destroying the cryptographic token associated with the network of cryptographic tokens
executing … a creation operation in response to the cryptographic coinage transaction … the creation operation creating the different cryptographic token associated with the different network of cryptographic tokens
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
by a server … associated with an electronic wallet
by the server … associated with the electronic wallet
by the server … associated with the electronic wallet
Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-8 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 9-16:
Step 1
Claims 9-16 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) converting a first cryptographic token to a second cryptographic token, wherein the first cryptographic token is destroyed, and the second cryptographic token is created, an abstract idea. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
receiving a cryptographic coinage transaction … the cryptographic coinage transaction … the cryptographic coinage transaction requesting a conversion of a first cryptographic token associated with a first network of cryptographic tokens into a second cryptographic token associated with a second network of cryptographic tokens
receiving the first cryptographic token …
executing a destruction operation … in response to the receiving of the first cryptographic token, the destruction operation removing the first cryptographic token from the first network of cryptographic tokens and diverting the first cryptographic token …
retrieving the second cryptographic token associated with the second network of cryptographic tokens …
executing a creation operation … that links the second cryptographic token retrieved … to the second network of cryptographic tokens
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
a hardware processor
and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising
sent from a user's device to a cryptocurrency gateway server … associated with an electronic wallet
sent from the first network of cryptographic tokens to the cryptocurrency gateway server
by the cryptocurrency gateway server … to a private reserve controlled by the cryptocurrency gateway server
from the private reserve controlled by the cryptocurrency gateway server
by the cryptocurrency gateway server … from the private reserve
Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 10-16 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 17-20:
Step 1
Claims 17-20 are directed to a memory device storing instructions (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 17 recites (i.e., sets forth or describes) converting a first cryptographic token to a second cryptographic token according to an exchange rate, an abstract idea. Specifically, but for the additional elements, Claim 17 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
receiving a cryptographic coinage transaction … the cryptographic coinage transaction … the cryptographic coinage transaction requesting a conversion of a first cryptographic token associated with a first network of cryptographic tokens into a second cryptographic token associated with a second network of cryptographic tokens
receiving the first cryptographic token … associated with the first network of cryptographic tokens
converting the first cryptographic token … into the second cryptographic token associated with the second network of cryptographic tokens according to a cryptographic exchange rate
Accordingly, the claim recites an abstract idea. 


Step 2A Prong Two
Claim 17 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
memory device storing instructions that, when executed by a hardware processor, facilitate performance of operations, the operations comprising
sent from a user's device to a cryptocurrency gateway server … associated with a source address representing a source electronic wallet
sent to the cryptocurrency gateway server from the source address representing the source electronic wallet
by the cryptocurrency gateway server
associating the second cryptographic token converted from the first cryptographic token to a destination address representing a destination electronic wallet that matches the source address representing the source electronic wallet
Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 17, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 18-20 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 9 is directed to a system comprising claimed structure of a hardware processor and a memory device. However, this claim also recites limitations directed to a cryptographic gateway server (e.g. “executing a destruction operation by the cryptocurrency gateway server …” and “executing a creation operation by the cryptocurrency gateway server …”). As such, it is unclear whether this claim is solely directed towards the hardware processor and memory device, or a combination of the hardware processor and memory device with the cryptographic gateway server. Therefore, the scope is unclear. 
Claims 17-19 are directed to a memory device storing instructions that, when executed by a hardware processor, facilitate performance of operations. However, these claims also recites limitations directed to a cryptographic gateway server (e.g. “converting the first cryptographic token by the cryptocurrency gateway server …” in claim 17, “executing a destruction operation by the cryptocurrency gateway server” in claim 18, and “executing a creation operation by the cryptocurrency gateway server” in claim 19). As such, it is unclear whether these claims are solely directed towards the memory device storing instructions that, when executed by a hardware processor, facilitate performance of operations, or a combination of the memory device storing instructions that, when executed by a hardware processor, facilitate performance of operations with the cryptographic gateway server. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 10-16 and 18-20 are also rejected as they depend from either claims 9 or 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0363769 A1 to Ronca et al. (hereinafter “Ronca”).

Claim 1:
Ronca discloses:
receiving, by a server, a cryptographic coinage transaction associated with an electronic wallet (paras 114, 141, 143, 174, 250, 264, 293), the cryptographic coinage transaction specifying a cryptographic token associated with a network of cryptographic tokens to be converted into a different cryptographic token associated with a different network of cryptographic tokens (Fig.4 item 402, Fig.5 item 502; paras 55, 63, 87, 220, 231)
executing, by the server, a destruction operation in response to the cryptographic coinage transaction associated with the electronic wallet, the destruction operation destroying the cryptographic token associated with the network of cryptographic tokens (Fig.4 item 414; paras 64-66, 85, 92, 223)
executing, by the server, a creation operation in response to the cryptographic coinage transaction associated with the electronic wallet, the creation operation creating the different cryptographic token associated with the different network of cryptographic tokens (Fig.4 item 426; paras 86, 93-95, 224-225, 228)

Claim 2:
Ronca discloses all limitations of claim 1. Ronca also discloses:
retrieving a cryptocurrency exchange rate associated with the cryptographic token and the different cryptographic token (Fig.4 items 404-408; paras 69, 71-72, 75, 78-81, 87-88, 90-91, 221-222, 232-236)

Claim 3:
Ronca discloses all limitations of claim 1. Ronca also discloses:
retrieving a value associated with the cryptographic token (Fig.4 item 410, Fig.5 item 504; paras 69-73, 87-88, 221-222, 232-233) 

Claim 4:
Ronca discloses all limitations of claim 1. Ronca also discloses:
retrieving a value associated with the different cryptographic token (Fig.4 item 416 Fig.5 item 504; paras 69-73, 87-88, 221-222, 232-233)

Claim 5:
Ronca discloses all limitations of claim 1. Ronca also discloses:
logging the destruction operation (paras 129, 141, 174, 264, 293)

Claim 6:
Ronca discloses all limitations of claim 1. Ronca also discloses:
logging the creation operation (paras 129, 141, 174, 264, 293)

Claim 7:
Ronca discloses all limitations of claim 1. Ronca also discloses:
storing an association between the cryptographic coinage transaction and the destruction operation (paras 129, 141, 174, 264, 293)

Claim 8:
Ronca discloses all limitations of claim 1. Ronca also discloses:
storing an association between the cryptographic coinage transaction and the creation operation (paras 129, 141, 174, 264, 293)

Claim 9:
Ronca discloses:
a hardware processor (Fig.2 item 201, Fig.3 item 302; paras 59, 212-213)
and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising (Fig.2 item 202, Fig.3 item 304; paras 59-60, 212, 214, 219)
receiving a cryptographic coinage transaction sent from a user's device to a cryptocurrency gateway server, the cryptographic coinage transaction associated with an electronic wallet (paras 114, 141, 143, 174, 250, 264, 293), the cryptographic coinage transaction requesting a conversion of a first cryptographic token associated with a first network of cryptographic tokens into a second cryptographic token associated with a second network of cryptographic tokens (Fig.4 item 402, Fig.5 item 502; paras 55, 63, 87, 220, 231)
receiving the first cryptographic token sent from the first network of cryptographic tokens to the cryptocurrency gateway server (Fig.4 item 414; paras 64-66, 85, 92, 223)
executing a destruction operation by the cryptocurrency gateway server in response to the receiving of the first cryptographic token, the destruction operation removing the first cryptographic token from the first network of cryptographic tokens and diverting the first cryptographic token to a private reserve controlled by the cryptocurrency gateway server (Fig.4 item 414; paras 64-66, 85, 92, 223)
retrieving the second cryptographic token associated with the second network of cryptographic tokens from the private reserve controlled by the cryptocurrency gateway server (Fig.4 item 426; paras 86, 93-95, 224-225, 228)
executing a creation operation by the cryptocurrency gateway server that links the second cryptographic token retrieved from the private reserve to the second network of cryptographic tokens (Fig.4 item 426; paras 86, 93-95, 224-225, 228)


Claim 10:
Ronca discloses all limitations of claim 9. Ronca also discloses:
retrieving a cryptocurrency exchange rate associated with the first cryptographic token and the second cryptographic token (Fig.4 items 404-408; paras 69, 71-72, 75, 78-81, 87-88, 90-91, 221-222, 232-236)

Claim 11:
Ronca discloses all limitations of claim 9. Ronca also discloses:
retrieving a value associated with the first cryptographic token (Fig.4 item 410, Fig.5 item 504; paras 69-73, 87-88, 221-222, 232-233)

Claim 12:
Ronca discloses all limitations of claim 9. Ronca also discloses:
retrieving a value associated with the second cryptographic token (Fig.4 item 416 Fig.5 item 504; paras 69-73, 87-88, 221-222, 232-233)

Claim 13:
Ronca discloses all limitations of claim 9. Ronca also discloses:
logging the destruction operation (paras 129, 141, 174, 264, 293)

Claim 14:
Ronca discloses all limitations of claim 9. Ronca also discloses:
logging the creation operation (paras 129, 141, 174, 264, 293)

Claim 15:
Ronca discloses all limitations of claim 9. Ronca also discloses:
storing an association between the cryptographic coinage transaction and the destruction operation (paras 129, 141, 174, 264, 293)




Claim 16:
Ronca discloses all limitations of claim 9. Ronca also discloses:
storing an association between the cryptographic coinage transaction and the creation operation (paras 129, 141, 174, 264, 293)

Claim 17:
Ronca discloses:
receiving a cryptographic coinage transaction sent from a user's device to a cryptocurrency gateway server, the cryptographic coinage transaction associated with a source address representing a source electronic wallet (paras 114, 141, 143, 174, 250, 264, 293), the cryptographic coinage transaction requesting a conversion of a first cryptographic token associated with a first network of cryptographic tokens into a second cryptographic token associated with a second network of cryptographic tokens (Fig.4 item 402, Fig.5 item 502; paras 55, 63, 87, 220, 231)
receiving the first cryptographic token sent to the cryptocurrency gateway server from the source address representing the source electronic wallet associated with the first network of cryptographic tokens (Fig.4 item 414; paras 64-66, 85, 92, 223)
converting the first cryptographic token by the cryptocurrency gateway server into the second cryptographic token associated with the second network of cryptographic tokens (Fig.4 item 426; paras 86, 93-95, 224-225, 228) according to a cryptographic exchange rate (Fig.4 items 404-408; paras 69, 71-72, 75, 78-81, 87-88, 90-91, 221-222, 232-236)
associating the second cryptographic token converted from the first cryptographic token to a destination address representing a destination electronic wallet that matches the source address representing the source electronic wallet (Fig.4 item 426; paras 86, 93-95, 224-225, 228)

Claim 18:
Ronca discloses all limitations of claim 17. Ronca also discloses:
executing a destruction operation by the cryptocurrency gateway server that removes the first cryptographic token from the first network of cryptographic tokens and diverts the first cryptographic token to a private reserve controlled by the cryptocurrency gateway server (Fig.4 item 414; paras 64-66, 85, 92, 223)


Claim 19:
Ronca discloses all limitations of claim 17. Ronca also discloses:
executing a creation operation by the cryptocurrency gateway server that moves the second cryptographic token from the private reserve to the destination address representing the destination electronic wallet that matches the source address representing the source electronic wallet (Fig.4 item 426; paras 86, 93-95, 224-225, 228)

Claim 20:
Ronca discloses all limitations of claim 17. Ronca also discloses:
retrieving the cryptocurrency exchange rate (Fig.4 items 404-408; paras 69, 71-72, 75, 78-81, 87-88, 90-91, 221-222, 232-236)


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685